                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

                                      )
STRATEGIC DIGITAL SIGNAGE, LLC, an    )
Illinois limited liability company,   )
                                      )
       Plaintiff,                     )                     Case No: 18-cv-199
                                      )
v.                                    )
                                      )
ASHLEY HOME STORES, LTD., a Wisconsin )
corporation,                          )
                                      )
       Defendant.                     )


                                   NOTICE OF APPEAL


       Notice is hereby given that Strategic Digital Signage LLC, an Illinois limited liability

company, Plaintiff in the above named case, hereby appeals to the United States Court of Appeals

for the Seventh Circuit from the final Order entered on August 13, 2019 by the Honorable Judge

William M. Conley, United States District Court for the Western District of Wisconsin [ECF No.

92] and all interlocutory orders, including the Order entered June 5, 2019 [ECF No. 81] granting

Defendant’s motion for summary judgment, the Order entered June 13, 2019 [ECF No. 85] and

the Judgment entered June 14, 2019 [ECF No. 86].

Dated: September 12, 2019                          Respectfully Submitted,

                                                        s/James D. Benak
                                                   James D. Benak (IL SBN: 6205007)*
                                                   Counsel of Record
                                                   227 West Monroe Street, Suite 3650
                                                   Chicago, IL, 60606
                                                   Telephone: 312-574-1000
                                                   Fax: 312-574-1001
                                                   E-mail: jbenak@tetzlafflegal.com
                                                   *Appearing pro hac vice

                                                   and
                                   Christopher M. Meuler (WI SBN: 1037971)
                                   DAVIS & KUELTHAU, s.c.
                                   111 East Kilbourn Avenue, Suite 1400
                                   Milwaukee, WI 53202
                                   T: 414-276-0200
                                   F: 414-276-9369
                                   E: cmeuler@dkattorneys.com

                                   Attorneys for Plaintiff, Strategic Digital
                                       Signage, LLC




                               2
N:\DOCS\88840\00001\13854398
